Title: To George Washington from Richard Peters, 9 November 1780
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Novr 9. 1780
                        
                        The Board have provided about five hundred Barrells of Flour & one thousand Clothes for the Prisoners
                            of War at Charlestown. We propose sending them in the Sloop Carolina Packet Burthen Eighty Tons John Durry Sailing Master
                            Sheftall Sheftall Flag Master, one Mate & six Seamen. We request the Favr of your Excellency to procure a Flag
                            from the British Comr in Chief & Admiral for this Vessell & that you will be pleased to urge its speedy
                            Accomplishment as the Cargo is ready & the Vessell will wait for Nothing but the Licence to proceed to Charles
                            Town. We have the Honour to be with the greatest Respect & Esteem your very obedt Servants
                        
                            Richard Peters
                            By order
                        
                    